IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                   No. 00-50543
                                 Summary Calendar



                                IDELFONSO GALINDO,

                                                        Plaintiff-Appellant,

                                      versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. EP-99-CV-213-F
                          --------------------
                            January 26, 2001

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Idelfonso        Galindo    appeals    the   district   court’s   partial

affirmance     of     the   Commissioner’s     determination    that   he   was

ineligible to receive social security benefits because he was not

a resident of the United States, as is required under 42 U.S.C.              §

1382c(a)(1)(B)(i). An individual seeking benefits bears the burden

of proving that he is qualified to receive such benefits.                   20

C.F.R. §§ 416.200, 416.1603(a).            Galindo has failed to demonstrate

that the administrative law judge erred in the legal standards used

to determine whether Galindo was a United States resident from 1994

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
to 1997.   Galindo has also failed to show a lack of substantial

evidence supporting the finding that he was not a resident during

this period.     The district court did not err in affirming the

Commissioner’s determination that Galindo was not eligible to

receive benefits from March 1994 to September 1997.

     AFFIRMED.




                                2